      Case 2:16-cv-02767-KJM-DB Document 66 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FREDERICK E. LEONARD,                               No. 2:16-cv-2767 KJM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    M. THOMPSON, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 4, 2020, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 61.) Plaintiff has filed

23   objections to the findings and recommendations. (ECF No. 62.) Defendants have responded to

24   the objections and plaintiff has filed a reply. (ECF Nos. 63, 64.)

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis.

28   /////
                                                          1
     Case 2:16-cv-02767-KJM-DB Document 66 Filed 09/08/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed May 4, 2020, are adopted in full;
 3         2. Defendant Metzger is dismissed from this action;
 4         3. Defendant Clemente’s motion for summary judgment (ECF No. 41) is granted;
 5         4. Defendant Thompson’s motion for summary judgment (ECF No. 42) is granted; and
 6         5. Plaintiff’s cross-motion for summary judgment (ECF No. 46) is denied.
 7   DATED: September 4, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
